BLUE, Judge.
The State appeals the downward departure sentence imposed on Eric L. Cur*822rington in circuit court case number 95-09187. Currington concedes that the sentence must be reversed because the trial court failed to provide written reasons in support of the departure sentence. Because we are reversing a sentence that was based on a plea agreement with the trial judge, Currington must be given an opportunity to withdraw his plea. See State v. Scott, 611 So.2d 596 (Fla. 2d DCA 1993). Accordingly, we reverse Currington’s departure sentence in case 95-09187 and remand for further proceedings.
CAMPBELL, A.C.J., and FULMER, J., concur.